REGAN, Judge.
Plaintiff, Frank Parria, instituted this suit against the defendants, Avondale Marine Ways, Inc. and its liability insurer, Employers Liability Assurance Corp., Ltd., endeavoring to recover the sum of $168,416.00 for personal injuries sustained by him as the result of a collision between a truck in which he was a guest passenger and a train, operated by Avondale Marine Ways on their premises. Plaintiff alleged that the accident occurred as the result of the negligence of defendant assured’s employees.
The defendants answered and denied negligence, and in the alternative, pleaded the contributory negligence of Parria in failing to warn the driver of the vehicle in which he was a passenger of the impending collision at a time when the accident could have been avoided.
From a judgment in favor of the defendants dismissing plaintiff’s suit, he has prosecuted this appeal.
This case was consolidated with another suit, arising out of the same accident. The suit referred to is entitled Bituminous Casualty Corporation v. Avondale Marine Ways, Inc. & Employers Liability Assurance Corporation, Ltd., La.App., 148 So.2d 768. In that case, plaintiff, the compensation insurer of the Parish of Jefferson, the employer of Frank Parria, instituted suit against the defendants to recover the amount of compensation benefits it paid to Parria, who was injured during the course and scope of his employment.
For the reasons assigned therein, this judgment is affirmed.
Affirmed.